                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 QUINYATTE J. HARRELL, #180524,                    )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 19-cv-01089-JPG
                                                   )
 DEREK MORGAN,                                     )
                                                   )
                Defendant.                         )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Now before the Court are two Motions for Subpoena filed by Plaintiff Quinyatte Harrell

on April 7, 2020. (Docs. 23 and 24). Plaintiff seeks leave to depose a non-party witness (Doc. 23)

and to subpoena cell phone records (Doc. 24). For the reasons set forth below, both motions are

DENIED.

       In his first Motion (Doc. 23), Plaintiff seeks leave to depose a third-party witness in person.

Plaintiff has not explained why he needs the deposition of this individual. He further fails to

indicate when or where this deposition should occur or how he will overcome the geographical

restrictions that apply. See FED. R. CIV. P. 45(c)(1)(A). Moreover, under Federal Rule of Civil

Procedure 30(b)(3)(A), the party noticing the deposition bears the recording costs, and Plaintiff

has not indicated that he has the ability to pay for such costs. The Court has no authority to provide

or pay for discovery expenses even where a plaintiff has been granted in forma pauperis status.

See Stewart v. Walker, Case No. 05-1210, 2007 WL 3348259, at * 2 (N.D. Ill. November 5, 2007)

(quoting Smith v. Campagna, Case No. 94-C_7628, 1996 WL 364770, at * 1 (N.D. Ill. June 26,

1996). The Court will not order the defendant or anyone else to pay for the recording costs.




                                                  1
       In the second Motion (Doc. 24), Plaintiff seeks to subpoena AT&T cell phone records,

including incoming and outgoing calls and texts, for a listed phone number for the period covering

May 9, 2018 to July 10, 2018. Plaintiff has not shown how this information is relevant to his case.

He has also demonstrated no efforts to obtain this information through a proper discovery request

before seeking to subpoena these records.

       For the reasons set forth herein, Plaintiff’s Motions for Subpoena (Docs. 23 and 24) are

DENIED. Should Plaintiff wish to conduct a deposition of a non-party witness, he must first

provide notice showing that he is financially able to pay for the court reporting services and that

he has secured the services of a court report. Should Plaintiff wish to obtain phone records, he

should first attempt to do so through proper written discovery requests.

       IT IS SO ORDERED.
       DATED: April 9, 2020
                                                            s/J. Phil Gilbert
                                                            J. PHIL GILBERT
                                                            United States District Judge




                                                2
